DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2022 has been considered by the examiner.
Double Patenting
	The office notes that the potential obviousness double patenting in view of the co-pending application 17/002144 will be held in abeyance until indication of allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-11, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10909889 in view of Yang US Pub 2019/0320048.
Regarding claim 1, Lee teaches,
A folding frame (figure 1-3b) for a foldable display comprising:
A reference plane (Fig. 3A-B, the section indicated by CA) including an upper surface having flat condition (as seen in figure 3b, upper surface having flat configuration); 
A first folding plane (fig 3a-b, section indicated by DA1) disposed at one side of the reference plane (as seen in figure 3a-b);
A second folding plane (fig 3a-b, section indicated by DA2) disposed at another side of the reference plane (as seen in fig 6d);
A first bending part (fig 3a-b, the section indicated by FD1) disposed between the reference plane and the first folding plane, the first bending part having a first bending radius (radius of Fd1 figure 3a-b) and a first uniform thickness (as seen in figure 1, 3a, 3b the bending part comprises uniform thickness, similar to present application figure 1b); and
A second bending part (fig 3a-b, the section indicated by FD2) disposed between the reference plane and the second folding plane, the second bending part having a second bending radius (radius of FD2 figure 3a-b) and a second uniform thickness (figure 3a-b bending part comprises uniform thickness similar to present application), 
Wherein in a folded state, the upper surface of the reference plane  (upper surface being the area where NAA of the reference plane CA is indicated in figure 3a) is between the first folding plane and the reference plane (figure 3b, shows top of CA between bottom of CA and the first folding DA1, similar to how UPS of present application is between 200 and 100 of present application) and between the second folding plane and the reference plane (figure 3b, shows top of CA between bottom of CA and the first folding DA2, similar to how UPS of present application is between 300 and 100 of present application).
Lee does not teach the first folding plane is thinner than the reference plane. 
Yang in similar field of foldable display teaches a folding frame (figure 2A& 6d) for a foldable display comprising:
A reference plane (the region where 212b is indicated, see annotated figure 6d); 
A first folding plane (fig 6d, region where element 213 is indicated) disposed at one side of the reference plane (as seen in figure 6d);
A second folding plane (element indicated by 211) disposed at another side of the reference plane (as seen in fig 6d);
Wherein the first folding plane is thinner than the reference plane (region of element 211 is thinner than the reference plane indicated by region of element 212b, see annotated figure 6d).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the first folding plane and the reference plane of Lee such that the first folding plane is thinner than the reference plane as taught by Yang, such modification will ensure that a compact foldable display device is achieved and preventing excesses load to the bending area of the display panel thus providing lighter weight display device as well. 

    PNG
    media_image1.png
    291
    624
    media_image1.png
    Greyscale

Regarding claim 3, 
Lee teaches the first folding plane and the second folding plane. 
Lee does not teach wherein the first folding plane is thinner than the second folding plane.
Yang however, teaches the first folding plane is thinner than the second folding plane (as seen in the annotated drawing fig 6d above, the first folding plane is thinner relative to the second folding plane). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the first folding plane and the second folding plane of Lee such that the first folding plane is thinner than the second folding plane as taught by Yang, such modification will ensure that a compact foldable display device is achieved and preventing excesses load to the bending area of the display panel thus providing lighter weight display device as well. 
Regarding claim 4, 
Wherein the first folding plane is equal to or thinner than the first uniform thickness (as seen in figure 3a-b, the first folding plane is equal to the first uniform thickness), and
Wherein the second folding plane is equal to or thicker than the second uniform thickness (as seen in figure 3a-b, the second folding plane is equal to the second uniform thickness). 
Regarding claim 5, Lee as modified by Yang teaches, 
Yang provides teaching that the reference plane, first folding plane, the second folding plane are different sizing. Furthermore, the first folding plane is thinner than the first thickness (the region indicated by 206 is thinner than the first uniform thickness of the first bending part), 
Wherein the reference plane is thicker than the first uniform thickness (reference plane as indicated in the annotated drawing is thicker than the thickness of the first bending part (262)), 
Wherein the second uniform thickness (of the second bending part) is thicker than the reference plane (as seen the second uniform thickness (i.e. 241) is thicker than the reference plane indicated in the annotated), and
Wherein the second folding plane is thicker than the second uniform thickness (of the second bending part) (as seen in fig 6d, by the thickness of element indicated by 201 of the second folding plane, is thicker than the second uniform thickness of the second bending part 241).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the first folding plane, the second folding plane and reference plane of Lee with the teaching of Yang of having various sizing specifically as mentioned above, such modification will provide the desired bendability and maintain to be more leveled frame and ensure that a compact foldable display device is achieved and preventing excesses load to the bending area of the display panel thus providing lighter weight display device as well. 
Regarding claim 7, 
Lee as modified by Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5 furthermore, Yang further teaches the first uniform thickness of the first bending part and the second uniform thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Lee as modified by Yang does not explicitly teach wherein a thickness of the first folding plane is equal to the first uniform thickness, and wherein thicknesses of the reference plane and the second folding plane are equal to the second uniform thickness. However, adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A)
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Lee as modified such that a thickness of the first folding plane is equal to the first uniform thickness, and wherein thicknesses of the reference plane and the second folding plane are equal to the second uniform thickness, such modification will provide the desired bendability and maintain to be more level frame.
Regarding claim 8, 
Lee as modified by Yang teaches wherein the first folding plane is equal to or thinner than the first uniform thickness (of the first bending part) (figure 6d, the first folding plane is equal or less than the thickness of the bending part 262), additionally, the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5 furthermore, Yang teaches the first uniform thickness of the first bending part and the second uniform thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Lee as modified by Yang does not explicitly teach wherein a thickness of the second folding plane is equal to the second uniform thickness, and wherein the reference plane is thicker than the second uniform thickness.
However, adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Lee as modified such that a thickness of the second folding plane is equal to the second uniform thickness, and wherein the reference plane is thicker than the second uniform thickness, such modification will provide the desired bendability and maintain to be more leveled frame.
Regarding claim 9,
Lee as modified by Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 14 and 15 furthermore, Yang teaches the first uniform thickness of the first bending part and the second uniform thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Lee as modified by Yang does not explicitly teach wherein the first folding plane, the reference plane and the second folding plane are thicker than the first uniform thickness and the second uniform thickness. However, adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Lee as modified such that the first folding plane, the reference plane and the second folding plane are thicker than the first uniform thickness and the second uniform thickness, such modification will provide the desired bendability and maintain to be more leveled frame.
Regarding claim 10, 
Wherein the first folding plane is folded over the reference plane (figure 3b of Lee shows this configuration), and
Wherein the second folding plane is folded over the first folding plane (figure 3b of Lee shows second folding plane over the first folding plane, similar configuration as of fib 1b of present application).
Regarding claim 11, Lee teaches,
A foldable display (figures 1-3b) comprising:
A folding frame (figure 2, and Col. 8, lines 57-60, folding frame being element SM and HG1-2, such that they are one film since they are on the same plane and acting as one film and the SM includes the HG1-s as described; the office notes that this is different than being unitary), configured to be one film body, including 
an upper surface being coplanar (as seen in figure 3b, upper surface coplanar); 
A lower surface parallel to the upper surface (figure 2, 3b, lower surface of SM being parallel),
A first bending part (fig 3a-b, the section indicated by FD1) having a first width (width of indicated by the arrows indicated FD1, similar to the Width of present application in at least fig 2 of present application) on the lower surface and a first uniform thickness (figure 3a shows uniform thickness); 
A second bending part (fig 3a-b, the section indicated by FD2) being apart from the first bending part (figure 1, 3a), the second bending part having a second width (FD2 arrow indicated, such that figure 3b shows the width being larger since the curvature is larger, similar to present application) than the first width on the lower surface and a second uniform thickness (figure 3a-b bending part comprises uniform thickness similar to present application), 
A reference plane (Fig. 3A-B, the section indicated by CA) between the first bending part and the second bending part; 
A first folding plane (fig 3a-b, section indicated by DA1) expanded from the first bending part to opposite side of the reference plane (figure 1, 3a);
A second folding plane (fig 3a-b, section indicated by DA2) expanded from the second bending part to opposite side of the reference plane (figure 1, 3a-b), 
Wherein in a folded state: the upper surface at the second folding plane faces the lower surface at the first folding plane (as seen in figure 3b, similar to present application's fig 1b, the upper surface at the second folding plane faces the lower surface of the first folding plane), and the upper surface of the first folding plane faces the upper surface at the reference plane (figure 3b, similar to present application's fig 1b,  upper surface of the first folding plane faces the upper surface at the reference plane). 
Lee does not teach the lower surface having level differences; Wherein a thickness of the reference plane is thicker than a thickness of the first folding plane and the first uniform thickness; the thickness of the second folding plane is thicker than the thickness of the first folding plane and the first uniform thickness.
Yang furthermore teaches a lower surface (lower surface being the bottom and opposite to the upper figure 6d) parallel with the upper and having level differences (as seen in figure 6d, different levels provided on the rear which corresponds to the reference plane, first folding plane and second folding plane). Yang further provides teaching that the reference plane, first folding plane, the second folding plane are different sizing. More specifically, a thickness of the reference plane is thicker than a thickness of the first folding plane and the first uniform thickness (as seen in the annotate drawing under claim 1, thickness of the reference plane is thicker than thickness of the first folding pane and the first uniform thickness of the bending part), and the thickness of the second folding plane is thicker than the thickness of the first folding plane and the first uniform thickness (as seen in the annotate drawing under claim 1 of figure 6d, thickness of the second folding plane is thicker than thickness of the first folding pane and the first uniform thickness of the bending part). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the first folding plane, the second folding plane and reference plane and the lower surface of Lee with the teaching of Yang of having various sizing and level differences specifically as mentioned above (i.e. the lower surface having level differences; Wherein a thickness of the reference plane is thicker than a thickness of the first folding plane and the first uniform thickness; the thickness of the second folding plane is thicker than the thickness of the first folding plane and the first uniform thickness), such modification will provide the desired bendability and maintain to be more leveled frame and ensure that a compact foldable display device is achieved and preventing excesses load to the bending area of the display panel thus providing lighter weight display device as well. 
Regarding claim 13, 
Wherein a thickness of the second bending part is equal to or thicker than the first uniform thickness (figure 1, 3a-b of Lee shows the thickness of second bending part equal to the first uniform thickness along axis DR3). 
Regarding claim 14, 
Wherein the first folding plane is equal to or thinner than the first uniform thickness (as seen in figure 3a-b, the first folding plane is equal to the first uniform thickness), and
Wherein the second folding plane is equal to or thicker than the second uniform thickness (as seen in figure 3a-b, the second folding plane is equal to the second uniform thickness). 
Regarding claim 15, Lee as modified by Yang teaches, 
Yang provides teaching that the reference plane, first folding plane, the second folding plane are different sizing. Furthermore, the first folding plane is thinner than the first thickness (the region indicated by 206 is thinner than the first uniform thickness of the first bending part), 
Wherein the reference plane is thicker than the first uniform thickness (reference plane as indicated in the annotated drawing is thicker than the thickness of the first bending part (262)), 
Wherein the second uniform thickness (of the second bending part) is thicker than the reference plane (as seen the second uniform thickness (i.e. 241) is thicker than the reference plane indicated in the annotated), and
Wherein the second folding plane is thicker than the second uniform thickness (of the second bending part) (as seen in fig 6d, by the thickness of element indicated by 201 of the second folding plane, is thicker than the second uniform thickness of the second bending part 241).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the first folding plane, the second folding plane and reference plane of Lee with the teaching of Yang of having various sizing specifically as mentioned above, such modification will provide the desired bendability and maintain to be more leveled frame and ensure that a compact foldable display device is achieved and preventing excesses load to the bending area of the display panel thus providing lighter weight display device as well. 
Regarding claim 17, 
Lee as modified by Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5 furthermore, Yang further teaches the first uniform thickness of the first bending part and the second uniform thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Lee as modified by Yang does not explicitly teach wherein a thickness of the first folding plane is equal to the first uniform thickness, and wherein thicknesses of the reference plane and the second folding plane are equal to the second uniform thickness. However, adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A)
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Lee as modified such that a thickness of the first folding plane is equal to the first uniform thickness, and wherein thicknesses of the reference plane and the second folding plane are equal to the second uniform thickness, such modification will provide the desired bendability and maintain to be more level frame.
Regarding claim 18, 
Lee as modified by Yang teaches wherein the first folding plane is equal to or thinner than the first uniform thickness (of the first bending part) (figure 6d, the first folding plane is equal or less than the thickness of the bending part 262), additionally, the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5 furthermore, Yang teaches the first uniform thickness of the first bending part and the second uniform thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Lee as modified by Yang does not explicitly teach wherein a thickness of the second folding plane is equal to the second uniform thickness, and wherein the reference plane is thicker than the second uniform thickness.
However, adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Lee as modified such that a thickness of the second folding plane is equal to the second uniform thickness, and wherein the reference plane is thicker than the second uniform thickness, such modification will provide the desired bendability and maintain to be more leveled frame.
Regarding claim 19,
Lee as modified by Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 14 and 15 furthermore, Yang teaches the first uniform thickness of the first bending part and the second uniform thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Lee as modified by Yang does not explicitly teach wherein the first folding plane, the reference plane and the second folding plane are thicker than the first uniform thickness and the second uniform thickness. However, adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Lee as modified such that the first folding plane, the reference plane and the second folding plane are thicker than the first uniform thickness and the second uniform thickness, such modification will provide the desired bendability and maintain to be more leveled frame.
Regarding claim 20, 
Wherein the first bending part is bent and the first folding plane is folded over the reference plane (figure 3b of Lee shows this configuration, similar to configuration of fig 1b of present application), and
Wherein the second bending part is bent and the second folding plane is folded over the first folding plane (figure 3b of Lee shows second folding plane over the first folding plane, similar configuration as of fib 1b of present application).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10909889 in view of Yang US Pub 2019/0320048 further in view of Li US Pub 2020/0251025.
Regarding claim 2, 
Lee as modified by Yang teaches the detail of claim 1 furthermore Lee teaches the lower surface parallel with the upper surface; a back plate is attached to the upper surface with an adhesive (the SM and DM/WM are attached).
Yang furthermore teaches a lower surface (lower surface being the bottom and opposite to the upper figure 6d) parallel with the upper and having level differences (as seen in figure 6d, different levels provided on the rear which corresponds to the reference plane, first folding plane and second folding plane).
Lee as modified by Yang does not explicitly teach the adhesive is an optical adhesive. 
Li in similar field of flexible display panel teaches a back plate (element 101) adhered by use of an optical clear adhesive (OCA) (Paragraph 32, figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the back plate with optical adhesive below the flexible display of Lee as modified by Yang such that the back plate as taught by Li is provided between the display and the folding frame, such modification will provide support to the flexible display

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10909889 in view of Yang US Pub 2019/0320048 further in view of Cao US Pub 2020/0168821.
Regarding claim 6, Lee as modified by Yang teaches
the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5, furthermore Yang teaches the second folding plane is thicker than the second thickness (of the second bending part) (as seen in fig 6d, by the thickness of element indicated by 201 of the second folding plane, is thicker than the second thickness of the second bending part 241).
Yang does not teach a thickness of the first folding plane is equal to the first uniform thickness, 
Wherein a thickness of the reference plane is equal to the second uniform thickness. However, adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
Cao in similar field of foldable display teaches thickness of the first folding plane (figure 1, first folding plane being region indicated by 40/41) is equal to the first uniform thickness of the first bending part (as seen the first bending part is indicated by 10b and that is same height as the height of 40/41) and a thickness of the reference plane (reference plane being indicated by 30/31) is equal to the second uniform thickness of the second bending part (as seen the first bending part is indicated by 10a  and that is same height as the height of 30/31).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Yang such that the thickness of the first folding plane is equal to the first uniform  thickness and the thickness of the reference plane is equal to the second uniform thickness such modification will provide the desired bendability and maintain to be more leveled frame and ensure that a compact foldable display device is achieved and preventing excesses load to the bending area of the display panel thus providing lighter weight display device as well.
Regarding claim 16, Lee as modified by Yang teaches
the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5, furthermore Yang teaches the second folding plane is thicker than the second thickness (of the second bending part) (as seen in fig 6d, by the thickness of element indicated by 201 of the second folding plane, is thicker than the second thickness of the second bending part 241).
Yang does not teach a thickness of the first folding plane is equal to the first uniform thickness, 
Wherein a thickness of the reference plane is equal to the second uniform thickness. However, adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
Cao in similar field of foldable display teaches thickness of the first folding plane (figure 1, first folding plane being region indicated by 40/41) is equal to the first uniform thickness of the first bending part (as seen the first bending part is indicated by 10b and that is same height as the height of 40/41) and a thickness of the reference plane (reference plane being indicated by 30/31) is equal to the second uniform thickness of the second bending part (as seen the first bending part is indicated by 10a  and that is same height as the height of 30/31).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Yang such that the thickness of the first folding plane is equal to the first uniform  thickness and the thickness of the reference plane is equal to the second uniform thickness such modification will provide the desired bendability and maintain to be more leveled frame and ensure that a compact foldable display device is achieved and preventing excesses load to the bending area of the display panel thus providing lighter weight display device as well.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10909889 in view of Yang US Pub 2019/0320048 further in view of Shin et al. US Pub 2018/0182829.
Regarding claim 12, 
A back plate disposed on the upper surface of the folding frame (Lee, figure 1-2, 4a, BSL); 
A flexible disposed on the back plate (PIX and PTL, figure 4a, Lee); a display layer disposed on the flexible substrate (TP and WM, figure 2 4a, furthermore DM is a display module thus display layer provided). 
Lee as modified by Yang does not explicitly teach all the layers as recited, specifically does not teach the specific arrangement of a back plate disposed on the upper surface of the folding frame; a flexible substrate disposed on the back plate; a display layer disposed on the flexible substrate; an encapsulation layer covering the display layer; and a cover film disposed on the encapsulation layer.
Shin in similar field of foldable display teaches details of a flexible display unit (figure 1c) such that a back plate (element 170) disposed on the upper surface of a frame (element 180); a flexible substrate disposed on the back plate (element 110); a display layer (element 120) disposed on the flexible substrate;
An encapsulation layer (paragraph 63, encapsulating disposed between display 120 and adhesive 130; alternatively, element 130 can be encapsulation layer) covering the display layer; and 
A cover film (element 140) disposed on the encapsulation layer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the structure of the display as taught by Shin as the layers of display with the flexible display unit of Lee as modified by Yang such modification will provide the desired layers of the display and thereby providing the characteristics of flexibility and view ability and protection against unwanted particles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841